247MGI, Inc. 1007 N. Federal Hwy, D-6 Fort Lauderdale, FL 33304 954-323-2516 Fax: 954-323-2542 October 15, 2007 Regina Balderas Staff Accountant Securities and Exchange Commission Washington, D.C. 20549 Re: Time Extension As per our phone conversation we have received your letter referencing a limited review of our financial statements and related disclosures.As indicated we recently moved and the letter was misplaced until I discovered it the other day.We will respond to your comments by Friday October 26, 2007. Regards, /s/Matthew P. Dwyer Matthew P. Dwyer President
